
	
		I
		111th CONGRESS
		2d Session
		H. R. 5069
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2010
			Mr. Johnson of
			 Georgia introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Federal Rules of Civil Procedure and the
		  Federal Rules of Appellate Procedure to ensure access to the Federal judiciary
		  in cases where the interest of justice so requires, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Payment of Court Fees Act of
			 2010.
		2.Amendment to the
			 Federal Rules of Civil ProcedureRule 68(d) of the Federal Rules of Civil
			 Procedure is amended by striking the period at the end and inserting ,
			 unless the court determines that the interest of justice justifies waiving such
			 payment. For the purpose of making such a determination, the interest of
			 justice includes the establishment of constitutional or other important
			 precedent..
		3.Amendment to the
			 Federal Rules of Appellate ProcedureRule 39 of the Federal Rules of Appellate
			 Procedure is amended by adding at the end the following new subdivision:
			
				(f)Waiver of costs
				for certain appealsThe court
				shall order a waiver of costs if the court determines that the interest of
				justice justifies such a waiver. For the purpose of making such a
				determination, the interest of justice includes the establishment of
				constitutional or other important
				precedent.
				.
		
